This is an appeal from an order granting the defendant husband’s motion to modify a decree of divorce so as to make provision for visitations by him. The motion, involving as it does the welfare of a child, should not have been decided upon the meager, conelusory and inadequate affidavits submitted herein, and the mother’s request for a hearing should have been granted. Order unanimously reversed and the matter remitted to Special Term, to take proof on notice, as to the fitness of the parties and on the other matters in issue and to make a determination consonant with the best interests of the child. Settle order on notice. Present — Callahan, J. P., Breitel, Bastow, Botein and Bergan, JJ.